Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  159205                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  CALEB GRIFFIN,                                                                                              Brian K. Zahra
            Plaintiff-Appellant,                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  v                                                                  SC: 159205                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     COA: 340480
  SWARTZ AMBULANCE SERVICE,                                          Genesee CC: 14-103977-NI
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the operation of the ambulance in this case by the appellee’s
  employee constitutes an “act[] . . . in the treatment of a patient” within the meaning of
  MCL 333.20965(1). In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 27, 2019
           a0924
                                                                                Clerk
2